444 So. 2d 1027 (1984)
Burton R. LEVEY, Appellant,
v.
Michael J. GETELMAN, Appellee.
No. 83-1573.
District Court of Appeal of Florida, Third District.
January 17, 1984.
Rehearing Denied February 24, 1984.
Floyd, Pearson, Stewart, Richman, Greer, Weil & Zack; Ellen C. Freidin, Miami, for appellant.
Lapidus & Stettin, and Herbert Stettin, Miami, for appellee.
Before BARKDULL, BASKIN and FERGUSON, JJ.
*1028 PER CURIAM.
The first appearance of this case before the court resulted in reversal of a summary judgment entered by the trial court in favor of appellee-defendant. Levey v. Getelman, 408 So. 2d 663 (Fla. 3d DCA 1981). The present appeal is from a final judgment entered on an order granting appellee's motion for a directed verdict made at the end of appellant-plaintiff's case. Again, we reverse.
On examination of the record we find that sufficient evidence was presented to raise a jury question on the issues of material fraud and damages. Where evidence is conflicting, or will admit of different reasonable inferences, the issue should be submitted to the jury as a question of fact, and not passed upon by the judge as a matter of law. Hendricks v. Dailey, 208 So. 2d 101 (Fla. 1968); Behar v. Root, 393 So. 2d 1169 (Fla. 3d DCA 1981).
Reversed and remanded for further proceedings.